Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, with respect to the Objection to the drawings regarding showing of control aspect of claim 55 and temperature control device recited in claim 59 have been fully considered and are persuasive. It is acknowledged that paragraph [0050] regarding the system including a programmed controller and [0052] regarding the vortexing unit 105 as including temperature control operability is deemed sufficient for understanding of these claimed limitations. The Objection to the Drawings of the previous Office Action has been withdrawn. 
Applicant's arguments filed on 10 September 2021 pertaining to 35 U.S.C. 112 (b) rejection concerning terminology of claims 55, 56 and 58, and pertaining to the 35 U.S.C. 103 rejection of claims 55, 56 and 58-66 over Amshey et al in view of Schick, have been fully considered but they are not persuasive. Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. 
Regarding the 112 rejections, it is submitted that the claims have not been fully amended in the manner detailed, as on page 4 of the Arguments (Remarks), and that in addition, amendment to claim 55 has necessitated a further 112 (b) rejection of claim 61, pertaining to dispensing system and dispenser.
It is argued that Amshey lacks a suggestion of a dispensing system operable for adding a volume of a second buffer solution to each reservoir, matching the volume of removed filtrate.  It is submitted that Amshey does disclose pressure regulators in the form of controlled pumps [0084, “the valve and pump actuations…reagents and 
 It is also submitted that Amshey does disclose a dispensing system for adding of second and subsequent buffer solutions and other reagents or fluids to the reservoirs during processing of the admixtures and biological components, by control of pump and valve actuation [0154-0156, 0196, 0197, 0217-0224, etc.]. Amshey thus does suggest regulating timing and flow rates, thus suggests regulation of volume of second and subsequent buffer solutions replacing volumes of first or preceding buffer solutions.
It is also argued that Schick fails to disclose or suggest the combination of a sensor, dispensing system and pressure regulator operable for adding a volume of a second buffer solution to each reservoir, matching the volume of removed filtrate, instead being concerned with measuring liquid levels in various holding reservoirs, so that constant levels are maintained. It is also submitted that Schick teaches a system for automated processing, filtration, addition and exchange of plural types of buffer solutions from admixtures of buffer solutions, reagents and biological components of interest, which includes membrane filtration [0009, 0049, 0050], 
in which dispensing of buffer exchange solutions is controlled by a processor-controlled system receiving input from sensors which detect amounts of filtrate removed, as well as concentrations of original and exchange buffer solutions in the 
Thus, it would have been obvious to one of ordinary skill in the art of processing and concentrating or purifying solutions having biological components of interest utilizing separation filtration membranes and buffer solutions, to have augmented the sensing station or sensing and automation control system of Amshey, by including sensors or detectors for detecting such amounts of filtrate removed as well as concentrations of original and exchange buffer solutions in the permeate or filtrate, as taught or suggested by Schick, so as to maintain consistent, substantially constant volumes of fluid in the reservoirs, and thus optimize flux and separation efficiency of the membranes, while maintaining stable trans-membrane pressures so as to avoid damaging or harming the biological components of interest from harmful pressure variations. The concept of such maintaining of constant levels in the system reservoirs, implies or infers replacement of drained, removed or otherwise loss of first or preceding volumes of buffer or reagent solutions with like flow volumes of second and subsequent volumes of replacement second buffer and reagent solutions. 
Regarding the 35 U.S.C. 102 rejection of claims 67 and 69-73 which have been canceled, the record is clarified by stating that the reliance on Schick as a teaching reference was in error, and that these claims were deemed as anticipated by Amshey, taken alone.
Regarding the Non-statutory double patenting rejection, applicant’s decision to defer this issue until an indication of allowable subject matter is made has been noted, with such rejection maintained.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 55-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,640,531. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially recite the corresponding system structure for the method claims of ‘531 concerning providing of individual reservoirs each containing an admixture and 1st buffer solution and comprising semi-permeable membrane, pressurizing of the reservoirs to force the buffer solution through the membrane to produce filtrate and buffer-depleted retentate, removing of filtrate, detecting amount of removed filtrate, and adding of a 2nd buffer solution in an amount based on the detected amount of filtrate removed.
		CLAIM INTERPRETATION
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder 
Such claim limitations are: “a system for adding a volume of a second buffer solution to each reservoir” in claim 55; and “device for controlling the temperatures” in claim 59.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefor, “a system for adding a second buffer solution to each reservoir in an amount based on the detected amount of the filtrate removed from each reservoir” is interpreted to include a combination of any detecting or sensing structure operable for detecting amount of buffer-enriched filtrate or buffer-depleted retentate during or after filtration as recited in the Specification at paragraph [0038], together with any form of control system and dispensing system capable of dispensing second buffer solution into the reservoirs as recited in the Specification at paragraph [0041 and 0049]. Also, “device for controlling the temperatures” is interpreted as being a vortexing unit or any structural equivalent that is operable for temperature control of the admixtures while mixing the solutions and buffers by vortex-induced mixing as recited in the Specification at paragraph [0052], or alternately any other form of admixture temperature control device, not shown in paragraph [0043].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claims 55-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Within independent claim 55, in line 9, antecedent basis is lacking for “the filtrate removed from each reservoir”, does this refer back to the amount of filtrate produced, or instead relate to a process step of removing filtrate from each reservoir which is separate and distinct from the step of forcing the first buffer solution through the semi-permeable membranes?
In claim 56, it is unclear how the mixer can be provided for mixing yet unfiltered, admixtures containing buffer solution, upstream and prior to the forcing of buffer solution through the membranes and simultaneously removing handling filtered material including filtrate from admixtures after and downstream of the membranes, (does this refer to two separate system functionalities or operability features?) . 
In claim 58, it is unclear whether “collecting the filtrate” is encompassed in or is related to ‘removing the filtrate.
In claim 61, it is unclear if the recited “dispenser for dispensing the second buffer solution...” is encompassed in the “dispensing system for adding a volume of a second buffer solution” recited within independent claim 55.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 55, 56, and 58-66 are rejected under 35 U.S.C. 103 as being unpatentable over Amshey et al PGPUBS Document US 2018/0111121 (Amshey, having priority to August 27, 2009 based on filing of ancestor patent application 12/549,311) in view of Schick PGPUBS Document US 2002/0043487. Referenced paragraph numbers of the applied PGPUBS Documents are identified with “[ ]” symbols. 
For claim 55, Amshey discloses a system for automated processing, filtration, addition and exchange of plural types of buffer solutions from admixtures of buffer solutions, reagents and biological components of interest [0083, 0119, 0156], 
and also for removing a relatively low molecular weight carrier from at least one relatively higher molecular weight component or microorganism (the buffer solutions 
 the system comprising:
 a pressurized or pressure chamber [0101] receiving a plurality of reservoirs or chambers;
 each having at least one respective semi-permeable membrane filter [0097, 0098];
 a pressure regulator or controlled pump(s), [0084, “the valve and pump actuations…reagents and samples, 0088 “automated control system…actuate the valves and pumps”, 0089 “pressure source…pump”, creating pressure differences across the membrane filters forcing first buffer solutions and other solution or admixture components, including low molecular weight carrier or diluents, such as acetate or bicarbonate [0207], across the membrane filters and producing contaminant-rich, buffer or other liquid component-depleted residue in the reservoirs at the membrane filter surfaces [0101]; 
a sensing station comprising at least one detector or sensor for detecting the level of fluid in the reservoirs [0155]; and 
a dispensing system for adding of second and subsequent buffer solutions and other reagents or fluids to the reservoirs during processing of the admixtures and biological components, by control of pump and valve actuation [0154-0156, 0196, 0197, 0217-0224, etc.].
Claim 55 and claims which are dependent therefrom differ from Amshey by requiring that the sensing station 615 comprises a sensor 616 for indirectly detecting 
However, Schick teaches a system for automated processing, filtration, addition and exchange of plural types of buffer solutions from admixtures of buffer solutions, reagents and biological components of interest, which includes membrane filtration [0009, 0049, 0050], in which dispensing of buffer exchange solutions is controlled by a processor-controlled system receiving input from sensors which detect amounts of filtrate removed, as well as concentrations of original and exchange buffer solutions in the permeate or filtrate, as well as retentate chambers of the membrane filters [0049, 0050, 0062, 0065-0072]. 
Thus, it would have been obvious to one of ordinary skill in the art of processing and concentrating or purifying solutions having biological components of interest utilizing separation filtration membranes and buffer solutions, to have augmented the sensing station or sensing and automation control system of Amshey, by including sensors or detectors for detecting such amounts of filtrate removed as well as concentrations of original and exchange buffer solutions in the permeate or filtrate, as taught or suggested by Schick, so as to maintain consistent, substantially constant volumes of fluid in the reservoirs, and thus optimize flux and separation efficiency of the membranes, while maintaining stable trans-membrane pressures so as to avoid damaging or harming the biological components of interest from harmful pressure variations. 

containers including reservoirs and trays for receiving processed fluids including filtrate and other components, and for receiving waste, for claim 58 [0106, 0157],
a temperature control device for controlling temperature of layers of the bioprocessing chamber and cartridges of the system, thus the contained admixtures for claim 59 [0182], 
a plurality of buffer source and other source containers for claim 60 [0156], 
a control system for controlling dispensing or introduction or other flow of the other fluids or liquids, responsive to sensors, for claim 61 [0119, 0130, 0134, 0150, 0152, 0196, etc.],
sensors including at least optical type detectors or sensors, such as fluorescence for claim 62, 
there being employed any of a wide range of membrane filtering configurations and organic, inorganic and polymeric materials in [0097, 0098], hence necessarily or inherently, having varied molecular weight cut-off ranges in the claimed range of about 100kDa or less, or 10kDa or less, for claims 63 and 64,
there being at least five bioprocessing chambers or reservoirs having volumes of about 75 ml or less for claim 65 [0157], and 
the reservoirs having a corresponding number of inlet or outlet openings to communicate with or couple to supports for the reservoirs, and including holders, trays and cassettes, thus “plates” for claim 66 [0096, 0098, 0108, 0156, 0157].
For claims 63 and 64, Amshey is silent as to the molecular weight cut-off of the filtering membranes expressed in Daltons. However Amshey does discloses. 
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Amshey et al PGPUBS Document US 2018/0111121 (Amshey, having priority to August 27, 2009 based on filing of ancestor patent application 12/549,311) in view of Schick PGPUBS Document US 2002/0043487, as applied to claims 55, 56 and 58-66 above, and further in view of Hyman et al PGPUBS Document US 2013/0045532 (Hyman).
 Claim 57 further differs by requiring the mixer to be a vortex mixer. Hyman discloses a method for removal of relatively low molecular weight buffer or carrier solution from relatively higher molecular weight components including desirable microorganisms and also non-microorganism components that may interfere with sampling and analysis in an admixture, by providing a system comprising a plurality of reservoirs 34 (figure 3, [0039-0041]) for receiving the admixture, each reservoir containing a semipermeable filtration membrane for collecting the higher molecular weight components [0039-0041], pressurizing the reservoirs by vacuum pressure techniques, employing a vacuum system or device, thus chamber [0043], to force the carrier or buffer through the membranes [0040, 0041, 0044, 0060] and vortexing or mixing the admixture while pressurizing the reservoirs to remove build-up or accumulated higher molecular weight biological substances with a vortex mixer [0039, 0040, 0041]. 
It would have been also obvious to one of ordinary skill in the art of processing and concentrating or purifying solutions having biological components of interest utilizing separation filtration membranes and buffer solutions, to have augmented the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  

Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/28/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778